Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 1/13/20 is acknowledged (see the interview summary and office action filed on 1/13/20). Therefore, Examiner will exam elected claims.
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: this claim related as process of making and product made.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections 
Claim 21 is objected to because of the following informalities:  
In claim 21, “top side”, “bottom side” could be confuse. The support for these limitations are not found in the SPEC/drawing. Further clarification is required. Examiner discussed with Applicant’s attorney several times about the confusion of the claim language. Examiner also provide a markup drawings to help the clarification. In the response filed on 7/13/20, Applicant further provide a table to clarify all the limitations in the claims. Examiner thanks for Applicant’s outstanding table. However, the new claimed limitations are not in the table. Due to the unclear st side. This type of claim limitations will cause confusing and Examiner suggest Applicant to amend to the clear limitations found in the SPEC. In addition, the meaning of “side” is NOT really a specific “structure”. It is a “position” or “surface” on a position. (See: https://www.thefreedictionary.com/side) Therefore, it doesn’t make sense to have “a side having a first surface” as in the claim. 
Quality of the claims submission: Applicant’s submission of claims has a huge gap between the claims (claims 20-21 filed on 12/2/20). Examiner reminded Applicant’s attorney several times that even though MPEP doesn’t define this type of detail. However, Examiner would appreciate that if Applicant can professionally submit the claims with a continue format instead of a huge gap (more than 15 empty lines) to a separate page. It may cause misunderstanding after the OCR. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations (at least top/bottom sides, first/second surfaces etc.), discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-17, 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Uchida (US: 20130312939).
With regard claim 1, Uchida discloses A thermal management device (abstract; Fig 1-21) comprising: a first plate having a first surface (at least fig 4, Examiner consider the plate-shaped structure on the top portion of 14 and/or further extend to 12 as a portion of outer enclosure is the first plate and the surface forming or covering the vapor space is the first surface; see also the following annotation), the first surface partially defining a vapor space (at least fig 6, any space/recess formed inside the above/below discussed structure and/or allow the fluid/vapor flows inside; Examiner consider as a vapor space) of the thermal management device; capillary features disposed on or in the first plate (at least fig 6, Examiner c---onsider any structure/parts disposed on the plate and/or small extent from the surface of the plate such as a portion of 14c, the cross-shape structure inside 15 is/are the capillary feature; at least fig 6, 15B and/or the structure with thermal fluid; see following rejections); walls each having a first end and a second end, each of the walls being directly deposited on the first plate without a joint between the first end and the first surface, the walls (see fig 4) extending away from the first surface of the plate (at least fig 6, the walls being disposed on the plate and extending away from the first surface of the plate; see following discussion), at the first end, to the second end, respectively, the walls partially defining the vapor space (see fig 6) of the thermal management device; and a second nd plate on the 2nd ends of the walls discussed above) on the second ends of the walls, the 2nd plate partially defining the vapor space (at least fig 6; Examiner consider the plate shape structure which partially defining the vapor space on the bottom is the “plate”).

    PNG
    media_image1.png
    350
    1026
    media_image1.png
    Greyscale

With regard claim 21, Uchida discloses A thermal management device (abstract; Fig 1-21) comprising (see claim objection): comprising: a top side having a first surface (at least fig 4, Examiner consider the plate-shaped structure on the top portion of 14 and/or further extend to 12 as a portion of outer enclosure is the top side and the surface forming or covering the vapor space is the first surface; see also annotated figure); a bottom side opposite the top side, the bottom side having a second surface opposite the first surface (at least fig 4, fig 6; the bottom side and the surface forming or covering vapor space, opposite to the first surface, is the second surface; see also annotated figure); a wall having a first end and a second end, the first end directly contacting the top side at the first surface such that there is no joint between the first end and the top side (at least fig 4; see also annotated figure) and the second end directly contacting the bottom side at the second surface such that there is no joint between the second end and the bottom side (at least fig 4, see also the claim 1 rejection, the walls being disposed on the plate and extending away from the first surface of the plate; see following discussion; see also annotated figure); a vapor space (see fig 4/6) defined by the first surface, the second surface, and the wall, the wall defining 
With regard claim 2, Uchida further disclosed the first plate is an enclosure plate of an electronic device (at least fig 6; at least fig 6, Examiner consider the plate is the structure that encloses as a wall of the device; see also the above plate with extension structure discussion in claim 1).
With regard claim 3, Uchida further disclosed the vapor space covers a substantial portion of the first surface of the enclosure plate (at least fig 4-6).
With regard claim 4, Uchida further disclosed the plate is mountable to an inner surface of a housing of the electronic device (at least fig 2-3; fig 4, fig 6; Examiner consider the plate is mountable to an inner surface of a housing of the electronic device, at least items 12, 13, 15, 16 or 11; see also fig 1).
With regard claim 15, Uchida further disclosed a portion of the capillary features extends from the first surface of the first 
With regard claim 16, Uchida further disclosed a portion of the capillary features extends from the first surface of the first plate to the second plate, across the vapor space (see fig 4-6 and claim 1 rejection; see also annotated figure).
With regard claim 17, Uchida further disclosed wherein an extension of the capillary features extends from the first surface of the first plate to the second plate, across an entirety of a depth of the vapor space (at least fig 4, Examiner consider there are more than one capillary features which can be the second portion of the capillary features extends from the first surface of the first plate to second plate, across the chamber; at least the extension of 14c and/or the internal portion of 15 are the portion extends across an entirety of the vapor space; see also annotated figure). 
With regard claim 18, Uchida further disclosed the portion of capillary features includes screen wick structures, open channels (paragraph [52]-[63]), channels covered with screens, and annulus behind a screen, an artery structure, a corrugated screen, or any combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


Claims 5-6, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uchida (US: 20130312939).
With regard claim 5, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the first plate, the capillary features, and the walls are made of a first material. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first plate, the capillary features, and the walls, are made of a first material, since it has been held to be within the general skill of a worker in the art to select a known and/or same/different material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation to modify the previous discussed structure with the current feature/material is to reduce the cost and/or remove more heat. 
With regard claim 20, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the first plate and the second plate are made of different materials. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first plate and the second plate are made of different materials, since it has been held to be within the general skill of a worker in the art to select a known or different/same material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation to modify the previous discussed structure with the current feature/material is to reduce the cost and/or remove more heat.
With regard claim 6, modified Uchida further disclosed a fluid, a second material, or the fluid and the second material inside the chamber, the second material being different than the first material (fig 4, fig 6; paragraph [59]-[63]). 




Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Therefore, Applicant respectfully submits that the terms "top side" and "bottom side" are clear, and found in the specification and drawings. Accordingly, Applicant respectfully submits that claim 21 is in proper form, and requests that the objection be withdrawn” (pages 6-7).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
The Remark filed on 12/2/20 indicate the top first side is 214 and second side is 216. Then, applicant further “assigned” them to top and bottom sides respectively. Examiner, however, could like to remind Applicant that other limitation, for example 226 also defined as the 1st side. This type of claim limitations will cause confusing and Examiner suggest Applicant to amend to the clear limitations found in the SPEC. In addition, the meaning of “side” is NOT really a specific “structure”. It is a “position” or “surface” on a position. (See: https://www.thefreedictionary.com/side) Therefore, it doesn’t make sense to have “a side having a first surface” as in the claim.
With respect to the Applicants’ remarks that, “However, Uchida does not have a separate "plate," "walls," "layer of material," and "capillary structures," as claimed. Specifically, Uchida does not have any "walls" that are "directly deposited on the first plate without a joint between 
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Claim 21 is objected as discussed above.
Uchida discloses A thermal management device (abstract; Fig 1-21) comprising: a first plate having a first surface (at least fig 4, Examiner consider the plate-shaped structure on the top portion of 14 and/or further extend to 12 as a portion of outer enclosure is the first plate and the surface forming or covering the vapor space is the first surface; see also the following annotation), the first surface partially defining a vapor space (at least fig 6, any space/recess formed inside the above/below discussed structure and/or allow the fluid/vapor flows inside; Examiner consider as a vapor space) of the thermal management device; capillary features disposed on or in the first plate (at least fig 6, Examiner c---onsider any structure/parts disposed on the plate and/or small extent from the surface of the plate such as a portion of 14c, the cross-shape structure inside 15 is/are the capillary feature; at least fig 6, 15B and/or the structure with thermal fluid; see following rejections); walls each having a first end and a second end, each of the walls being directly deposited on the first plate without a joint between the first end and the first surface, the walls (see fig 4) extending away from the first surface of the plate (at least fig 6,  plate directly deposited (at least fig 6, the 2nd plate on the 2nd ends of the walls discussed above) on the second ends of the walls, the 2nd plate partially defining the vapor space (at least fig 6; Examiner consider the plate shape structure which partially defining the vapor space on the bottom is the “plate”).

    PNG
    media_image1.png
    350
    1026
    media_image1.png
    Greyscale


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841